DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 01/29/2021.  Claims 1-13 are pending and an action on the merits is as follows.	
Title was amended but objection will remain and explanation provided below.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.  The applicant amended the title but the title has reads awkwardly, the examiner will present a similar title just modification of what the applicant has done.
Next the applicant, amended claims 1, and 12-13 with the following “wherein the encapsulation frame is used for attaching the first substrate to the second substrate”. The applicant is invited to look at the CN 108011051A, machine translation, (Figures 1 and 2) and (page 5, lines 175-190)l the frames the two substrates are irradiated to have attach the first and second subtract together in order to prevent oxygen from entering thus degrading the performance of the device (page 5, lines 170-190.)
The applicant amending claim 1, then alleges the following “in the present application, the encapsulation frame disposed between the first substrate and the second substrate is used for attaching the first substrate to the second substrate. Apparently, the encapsulation frame is different from the frame region of Wu in functions”
The examiner disagrees with the applicant for the following reason: First the examiner notes that the applicant is attempting to tie “use” to the claimed encapsulation frame in order to differentiate the 
Further Wu discloses bonding the substrates but does not proceed to expound on how. Not mentioning it does not mean it does not exist, simply Wu frame region has other items that were more pertinent to Wu’s disclosure. One of ordinary skill could best determine what encapsulation or packaging structure to put place. However as stated the Bo reference teaches an encapsulation structure that would not render Wu inoperable.
Next the applicant on page 7 of remarks recited the following “o, Bo keeps silent on whether the second substrate is provided with the second traces and the plurality of second traces are electrically connected to the plurality of first traces through the conductive structure in the encapsulation frame… In view of above, Wu, or in any proper combination with Bo, fails to teach, suggest, or render obvious of all the limitations of the amended claim thus, the amended claim 1 is allowable over Wu and Bo”
Paragraph 57 of Wu recites “In another embodiment of the present invention, the display panel may further include a frame area surrounding the display area, and the frame area is used to lead s used to lead out the traces of the sub-pixels in the display area and connect to the chip bonding
Area”
 
Previous office action “Wu the frame region (no number) surrounds the display region (page 5, lines 178-191); wherein in the frame region (no number), the surface of the first substrate (2) facing towards the second substrate (1) is provided with a plurality of traces lead from the traces of the sub-pixels in the display region and connect to the chip bonding region (pages 4 -5). A package border being between the first substrate (2) and the second substrate (1) and the package border also being located in the frame area region” Said another  way, Wu move the traces in the frame region to limit the 
Bo discloses and as recite in the previous office action “Bo discloses an organic light-emitting display panel and a display device thereof, and specifically discloses (see description of specific embodiments, description of drawings 1-20) (Figures 1 and 2): an organic light-emitting display panel (500) including an encapsulant (3) for bonding a first substrate (1) and a second substrate ( 2) together, the first substrate (1) further including a plurality of signal lines (4), and an encapsulation region (30) including a first region (301); within the first region (301), the orthographic projection of at least part of the plurality of signal lines (4) on the first substrate (1) overlaps with the orthographic projection of at least part of the encapsulant (3) on the first substrate (1) since a part of the number of signal line (4) in the plurality of signal lines (4) is provided in the encapsulation (package) region (30) the width of the trace region can be reduced, thereby reducing the frame width of the entire organic light emitting display panel (500) (Pages 4, lines 134- page 5, line 168)” Said a different way, 
Bo’s disclosure is for the further narrowing the border, one of ordinary skill could readily the disclosure of utilize Bo to resolve the issues set forth for narrowing the border region along with the Wu. Based on the specific routing settings disclosed in Wu, facing the control requirements of Micro LEDs and the technical means known in the art for forming control-like traces on the same substrate, one of ordinary skill in the in the art will be able, on the basis of the Wu and Bo, through logical analysis, reasoning or limited experimentation, achieve having the surface of the second substrate 2 facing the first substrate 1 is provided with a plurality of first tracks, the vertical projection of the first tracks on the first substrate at least partially overlapping the vertical projection of second tracks being electrically connected to the first tracks conductive structures in the package bezel the package bezel on the first substrate, the package bezel being provided with conductive structures therein. 
.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The applicant addressed this in the reply dated 01/29/2021. However the title had one word misspelled and Title reads rather awkward.
The following title is suggested: A DISPLAY PANEL INCLUDING OLEDS AND MICRO-LEDS, THE MANUFACTURING METHOD OF THE DISPLAY PANEL, AND A DISPLAY DEVICE UTILIZING THE DISPLAY PANEL AND ACHIEVING A NARROW BORDER REGION.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN108986678, machine translation) (Wu, hereafter) in view of Bo et al. (CN 108011051A, machine translation) (Bo, hereafter).
Regarding claims 1, Wu discloses (Figures 1-16 and corresponding text)   A display panel (Figures) 1-3 and 8-11) a  display panel, comprising: a first substrate (corresponds  to 2 of prior art)  and a second substrate ( corresponds to 1 of prior art) disposed opposite to the first substrate (2); wherein the display panel comprises: a display region (no number) and a frame region surrounding the display 51) and a first electrode (52) and a second electrode (53) located on opposite sides of the LED semiconductor structure (51),  wherein a frame area (no number) is further configured between the first substrate (2) and the second substrate (1), and the frame region (no number)  surrounds the display region (page 5, lines 178-191); wherein in the frame region (no number), the surface of the first substrate (2) facing towards the second substrate  (1) is provided  with a plurality of traces lead  from the traces of the sub-pixels in the display region and connect to the chip bonding region (pages 4 -5). A package boarder being between the first substrate (2) and the second substrate (1) and the package border also being located the frame area region.
 Wu fails to explicitly discloses wherein the encapsulation frame is used for attaching the first substrate to the second substrate; wherein in the bezel region, the surface of the first substrate  facing the second substrate  is provided with a plurality of first traces, the vertical projection of the first traces on the first substrate at least partially overlapping the vertical projection of the package bezel on the first substrate, the package bezel being provided with conductive structures, the second traces being electrically connected to the first traces by conductive structures in the package bezel.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display panel of Wu wherein the encapsulation frame is used for attaching the first substrate to the second substrate ; wherein in the bezel region, the surface of the first substrate (2)  facing the second substrate (1) is provided with a plurality of first traces, the vertical projection of the first traces on the first substrate at least partially overlapping the vertical projection of the package bezel on 
Regarding claim 12, Wu discloses (Figures 1-16 and corresponding text)   A display panel (Figures) 1-3 and 8-11) a  display panel, comprising: a first substrate (corresponds  to 2 of prior art)  and a second substrate ( corresponds to 1 of prior art) disposed opposite to the first substrate (2); wherein the display panel comprises: a display region (no number) and a frame region surrounding the display region (page 5, lines 170-179) , wherein the display region comprises a first display region (A) and a second display region (B), the second display region (B) is (page 5, lines (164-168) , and the second display region comprises a light transmitting region (B20) and a light emitting region (B10); wherein in the first display region (A), a surface of the first substrate (2) facing towards the second substrate (1) is provided with a plurality of organic light emitting elements (page 5, lines 191-199); wherein in the second display region (B), a surface of the second substrate(1) facing towards the first substrate (2) is provided with a plurality of Micro Light Emitting Diodes (LEDs) (11) and a plurality of second traces (wiring, no number) (page 6, lines 206-211), and the plurality of Micro LEDs (11) are disposed in the light emitting region B10 (page 5, lines 198-page 6 line 211); Micro LEDs may be vertically structured, referring to Fig. 6, a Micro LED in a vertical configuration comprises an LED semiconductor structure (51) and a first electrode (52) and a second electrode (53) located on opposite sides of the LED semiconductor structure (51),  wherein an frame area  (no number) is further configured between the first substrate (2) and the second substrate (1), and the frame is disposed in the frame region (no number)  and surrounds the display region (page 5, lines 178-191); wherein in the frame region (no number), the surface of the first substrate (2) facing towards the second substrate  (1) is provided  with a plurality of traces lead  from the traces of the sub-pixels in the display region and connect to the chip bonding region (pages 4 -5). A package border (frame area) being between the first substrate (2) and the  a sensor module (Sensor), which is configured in the second display region (B) and disposed on one side of the first substrate (2)  facing away from the second substrate (1) (Page 5, 191-200), wherein a light-sensitive surface of the sensor module faces towards the first substrate side (2) (page 3,lines 80-89, page 4, lines 155-162).
Wu fails to explicitly discloses wherein the encapsulation frame is used for attaching the first substrate to the second substrate; wherein in the bezel region, the surface of the first substrate  facing the second substrate  is provided with a plurality of first traces, the vertical projection of the first traces on the first substrate at least partially overlapping the vertical projection of the package bezel on the first substrate, the package bezel being provided with conductive structures, the second traces being electrically connected to the first traces by conductive structures in the package bezel.
Bo discloses an organic light-emitting display panel and a display device thereof, and specifically discloses (see description of specific embodiments, description of drawings 1-20) (page 5, lines 175-190)l the frames the two substrates are irradiated to have attach the first and second subtract together in order to prevent oxygen from entering and degrading the performance of the device (page 5, lines 170-190.);  an organic light-emitting display panel (500) including an encapsulant (3) for bonding a first substrate (1) and a second substrate ( 2) together, the first substrate (1) further including a plurality of signal lines (4), and an encapsulation region (30) including a first region (301); within the first region (301), the orthographic projection of at least part of the plurality of signal lines (4) on the first substrate (1) overlaps with the orthographic projection of at least part of the encapsulant (3) on the first substrate (1) since a part of the number of signal line (4) in the plurality of signal lines (4) is provided in the encapsulation (package) region (30) the width of the trace region can be reduced, thereby reducing the frame width of the entire organic light emitting display panel (500) (Pages 4, lines 134- page 5, line 168).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display panel of Wu wherein the encapsulation frame is used for attaching the first substrate to the second substrate ; wherein in the bezel region, the surface of the first substrate (2)  facing the second substrate (1) is provided with a plurality of first traces, the vertical projection of the first traces on the first substrate at least partially overlapping the vertical projection of the package bezel on the first substrate, the package bezel being provided with conductive structures, the second traces being electrically connected to the first traces by conductive structures in the package bezel in order to prevent oxygen from entering and degrading the performance of the device and to reduce the frame width and reducing the overall size of the device as disclosed by Bo.
Regarding claim 13, Wu discloses a method of manufacturing  (Figures 1-16 and corresponding text)   A display panel (Figures) 1-3 and 8-11) a forming a display panel, comprising: a first substrate (corresponds  to 2 of prior art)  and a second substrate ( corresponds to 1 of prior art) disposed opposite to the first substrate (2);forming the plurality of first traces (211 first electrode of OLED) in a first trace layer, wherein the first trace layer (22) is reused as a reflection metal layer wherein the display panel comprises: a display region (no number) and a frame region surrounding the display region (page 5, lines 170-179) , wherein the display region comprises a first display region (A) and a second display region (B), the second display region (B) is (page 5, lines (164-168) , and the second display region comprises a light transmitting region (B20) and a light emitting region (B10); wherein in the first display region (A), a surface of the first substrate (2) facing towards the second substrate (1) is provided with a plurality of organic light emitting elements (page 5, lines 191-199); wherein in the second display region (B), a surface of the second substrate(1) facing towards the first substrate (2) is provided with a plurality of Micro Light Emitting Diodes (LEDs) (11) and a plurality of second traces (wiring, no number) (page 6, lines 206-211), and the plurality of Micro LEDs (11) are disposed in the light emitting region B10 (page 5, lines 198-page 6 line 211); Micro LEDs may be vertically structured, referring to Fig. 6, a Micro LED in a vertical configuration comprises an LED semiconductor structure (51) and a first electrode (52) and a second electrode (53) located on opposite sides of the LED semiconductor structure (51),  wherein an frame  (no number) is further configured between the first substrate (2) and the second substrate (1), and the frame is disposed in the frame region (no number)  and surrounds the display region (page 5, lines 178-191); wherein in the frame region (no number), the surface of the first substrate (2) facing 
Wu fails to explicitly discloses wherein the encapsulation frame is used for attaching the first substrate to the second substrate; wherein in the bezel region, the surface of the first substrate  facing the second substrate  is provided with a plurality of first traces, the vertical projection of the first traces on the first substrate at least partially overlapping the vertical projection of the package bezel on the first substrate, the package bezel being provided with conductive structures, the second traces being electrically connected to the first traces by conductive structures in the package bezel.
Bo discloses an organic light-emitting display panel and a display device thereof, and specifically discloses (see description of specific embodiments, description of drawings 1-20) (page 5, lines 175-190)l the frames the two substrates are irradiated to have attach the first and second subtract together in order to prevent oxygen from entering and degrading the performance of the device (page 5, lines 170-190.);  an organic light-emitting display panel (500) including an encapsulant (3) for bonding a first substrate (1) and a second substrate ( 2) together, the first substrate (1) further including a plurality of signal lines (4), and an encapsulation region (30) including a first region (301); within the first region (301), the orthographic projection of at least part of the plurality of signal lines (4) on the first substrate (1) overlaps with the orthographic projection of at least part of the encapsulant (3) on the first substrate (1) since a part of the number of signal line (4) in the plurality of signal lines (4) is provided in the encapsulation (package) region (30) the width of the trace region can be reduced, thereby reducing the frame width of the entire organic light emitting display panel (500) (Pages 4, lines 134- page 5, line 168).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display panel of Wu wherein the encapsulation frame is used for attaching the first substrate to the second substrate ; wherein in the bezel region, the surface of the first substrate (2)  facing the second substrate (1) is provided with a plurality of first traces, the vertical projection of the first traces on the first substrate at least partially overlapping the vertical projection of the package bezel on the first substrate, the package bezel being provided with conductive structures, the second traces being electrically connected to the first traces by conductive structures in the package bezel in order to prevent oxygen from entering and degrading the performance of the device and to reduce the frame width and reducing the overall size of the device as disclosed by Bo.
Regarding claim 2,  Wu discloses  that the display panel may further comprise a border region (frame area) surrounding the display region, the border region  (frame area) serving to lead out traces of sub-pixels within the display region and being connected to the chip bonding region (page 5, lines 174-185); So that that bond region and the second display region (A) are respectively located on opposite side of the first display region (B), one end of the first trace being connected to the second trace by conductive structures in the package frame, Wu does not especially disclose the other end of the first trace extending to the bonding region. However it is noted that wiring to and from region is dependent on the position of the bonding region of the display panel and type of wiring to be employed, thus being matters of design choice.
	Therefore it would have been obvious to one of ordinary skill before the effective date to modify the display panel of Wu wherein the other end of the first trace extending to the bonding region since matters of design choice requires only routine skill in the art.
Regarding claim 3, Wu discloses (figure 12) wherein the plurality of first traces (211 first electrode of OLED) are disposed in a first trace layer, wherein the first trace layer (22) is reused as a reflection metal layer; the reflective layer (22) and the first electrode (211) are arranged in the same layer and have the same material, so that the reflective layer (22) of the Micro LED can be formed at the same time when the first electrode (211) of the OLED is made .
Regarding claim 4, Wu fails to explicitly disclose comprising a plurality of conductive pads, a plurality of auxiliary conductive pads and an intermediate insulating layer; wherein the plurality of conductive pads are disposed between the encapsulation frame and the plurality of first traces, wherein 
Wu does already discloses in figures 12-16, a variety of embodiments with different wiring requirements, placement or in some case use. Having conductive pads, intermediate insulating layer and determining how wiring is to be determined by position of other components and are matters of design choice; such as what has been disclosed above.
it would have been obvious to one of ordinary skill before the effective date to modify the display panel of Wu wherein the a plurality of conductive pads, a plurality of auxiliary conductive pads and an intermediate insulating layer; wherein the plurality of conductive pads are disposed between the encapsulation frame and the plurality of first traces, wherein the intermediate insulating layer is disposed between the plurality of conductive pads and the plurality of first traces, wherein the intermediate insulating layer comprises a plurality of via holes, wherein the plurality of auxiliary conductive pads are disposed in a same layer as the plurality of second traces, and each of the plurality of auxiliary conductive pads are electrically connected to a respective one of the plurality of second traces; and wherein the plurality of first traces are electrically connected to the plurality of conductive pads in one-to-one correspondence through the plurality of via holes of the intermediate insulating layer, and the plurality of conductive pads are electrically connected to the plurality of second traces in 
Regarding claim 5, Wu disclose wherein in the first display region (A), a driving circuit (not shown) is disposed on one side of the first substrate (2) facing towards the second substrate (1) Page 5, lines 178-186); (Figure 12)  wherein the plurality of first traces (211) and the first metal layer (22) are formed in a same process step by using a same material; and/or wherein the plurality of conductive pads and the second metal layer are formed in a same process step by using a same material (page 9, lines 337- lines 360). 
Regarding claim 6, Wu as modified by Bo fails to explicitly disclose  wherein the plurality of first traces are arranged in a direction from the display region to the frame region, and the plurality of conductive pads and the plurality of auxiliary conductive pads are arranged in an extension direction of the frame region. However it is noted that the limitation above does not define over the prior art as applied, as such, the arrangement of traces in a direction from the display region to the frame region, orthogonal to are matters of design choice.
Therefore it would have been obvious to one of ordinary skill in the art to further modify the display panel of Wu wherein the plurality of first traces are arranged in a direction from the display region to the frame region, and the plurality of conductive pads and the plurality of auxiliary conductive pads are arranged in an extension direction of the frame region since matters of design choice requires only routine skill in the art. 
Claim 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN108986678, machine translation) (Wu, hereafter) in view of Bo et al. (CN 108011051A, machine translation) (Bo, hereafter) and in further view of Suga et al. (Japanese patent 362818B, 03-2005, machine translation)  (Suga, hereafter).
Regarding claims 7-11, Wu as modified by Bo discloses the device set forth above (see rejection claim 1). Wu as modified by Bo fails to explicitly disclose wherein a groove is configured in a portion of the intermediate insulating layer disposed between adjacent two conductive pads, and an opening of the groove faces towards the second substrate (claim 7);wherein the conductive structure comprises an anisotropic conductive metal sphere (claim 8), wherein a diameter of the conductive metal sphere is A1, and wherein in a direction perpendicular to a plane of the display panel, a distance between a film layer where the plurality of second traces are located and a film layer where the plurality of conductive pads are located is A2; wherein A1 < A2/R, wherein R is a compression ratio of the conductive metal sphere (claim 9); wherein 75%<R <85% (claim 10); an interval between adjacent conductive pads is A3, and 5A1 <A3 <15A1 (claim 11). 
Representing what is well known in the art, Suga discloses (Figures 1-3) an anisotropic conductive connecting material for connecting a semiconductor element and capable of obtaining an electrical connection between opposed electrodes and maintaining insulation between adjacent electrodes and a connector (overview and ¶5). Suga the anisotropic conductive connecting material is characterized in that an average particle diameter of conductive particles is 1.5 times or more of a difference between a height of a passivation film and a height of an electrode of a semiconductor element, and is 0.5 times or less of an interval between adjacent electrodes to ensure that electrical connection obtained even after compression. Suga also discloses mathematical equations which deal with compression force, the distance between each sphere (¶20-¶23); Figure 1, discloses (1) denotes a circuit board having an electrode (2) Reference numeral (3) denotes a semiconductor element such as an IC chip and has a passivation film (5) made of polyimide resin around the electrode (4) and its periphery. The electrode (4) is provided at a position lower than the passivation film (5), and a difference in height is h. Electrodes (2) and (4) are provided at opposite positions, and they are connected to each other with a film-like connecting material (6) sandwiched there between. The 
Therefore it would have been obvious to one of ordinary school in the art before the effective filing date to further modify the display panel of Wu wherein disclose wherein a groove is configured in a portion of the intermediate insulating layer disposed between adjacent two conductive pads, and an opening of the groove faces towards the second substrate ;wherein the conductive structure comprises an anisotropic conductive metal sphere, wherein a diameter of the conductive metal sphere is A1, and wherein in a direction perpendicular to a plane of the display panel, a distance between a film layer where the plurality of second traces are located and a film layer where the plurality of conductive pads are located is A2; wherein A1 < A2/R, wherein R is a compression ratio of the conductive metal sphere (claim 9); wherein 75%<R <85%; an interval between adjacent conductive pads is A3, and 5A1 <A3 <15A1 in order to obtain an effective electrical connection, as evidenced by Suga, since that which is well known in the art requires only routine skill. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879